                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:19-cr-00058

JALEN CHAPMAN




                       MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Suppress Evidence filed by Defendant

Jalen Chapman. [ECF No. 21]. On February 24, 2020, the court held a pre-trial

motions hearing on the matter and ordered additional briefing. [ECF No 57].

Defendant and the Government have filed supplemental memorandums. [ECF Nos.

64, 69]. The matter is now ripe for adjudication. The Motion is DENIED for the

reasons that follow.

     I.      Background

          On September 29, 2018, Mr. Chapman had an active warrant for his arrest.

On the same day, Mr. Chapman’s girlfriend, Allison Harris, reported to the

Charleston Police Department that Mr. Chapman was staying at her residence on

Barber Drive. At approximately 10 or 11 pm, on the evening of September 29, 2018,

Ms. Harris met with police officers at her mother’s residence. The purpose of the

meeting was to discuss how to execute the warrant for Mr. Chapman’s arrest. Ms.
Harris gave officers a key to her residence on Barber Drive and permission to enter

her home for the limited purpose of arresting Mr. Chapman. Both Ms. Harris and the

officers expressed significant concern about the presence of Ms. Harris’s four-year-

old daughter in the home. At no time during that meeting did any law enforcement

officer ask Ms. Harris for consent to search the home.

      After the meeting with Ms. Harris, officers went to the Barber Drive residence

to execute the arrest warrant. Officers apprehended Defendant Chapman and

arrested him pursuant to the valid arrest warrant. Approximately five minutes later,

Ms. Harris arrived at the Barber Drive residence. Ms. Harris’s daughter was present

in the house when the arrest warrant was executed. When Ms. Harris arrived at the

home the child was in a back room with several officers. Upon arrival, Ms. Harris

walked into the kitchen to find police opening and looking through cabinets. The

officers made comments to her about drug paraphernalia that they had seen on the

kitchen counters. Police then asked Ms. Harris if they could search the house. And

she responded “yes,” giving them permission to search. The initial meeting between

police and Ms. Harris at her mother’s residence, the arrest of Mr. Chapman, and the

interactions between police and Ms. Harris when she arrived at the Barber Drive

residence were all recorded by police body camera footage.

      After obtaining permission to search from Ms. Harris, the police uncovered and

seized a quantity of methamphetamine, a quantity of cocaine base, and two firearms.

Mr. Chapman moves to suppress all evidence obtained from the search of the




                                          2
residence on the ground that the search was conducted without a warrant and

without a knowing and voluntary consent.

   II.      Legal Standard

         When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.

2005). During the hearing, “the credibility of the witness[es] and the weight to be

given the evidence, together with the inferences, deductions and conclusions to be

drawn from the evidence, are all matters to be determined by the trial judge.” United

States v. McKneely, 6 F.3d 1447, 1452–53 (10th Cir. 1993); see also Columbus–Am.

Discovery Grp. v. Atl. Mut. Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995) (“[I]n the usual

case, the factfinder is in a better position to make judgments about the reliability of

some forms of evidence than a reviewing body acting solely on the basis of a written

record of that evidence. Evaluation of the credibility of a live witness is the most

obvious example.”) (quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers

Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993)). The burden of proof is on the party

who seeks to suppress the evidence. United States v. Dickerson, 655 F.2d 559, 561

(4th Cir. 1981). Once the defendant establishes a basis for his motion to suppress, the

burden shifts to the government to prove the admissibility of the challenged evidence

by a preponderance of the evidence. United States v. Matlock, 415 U.S. 164, 177 n.14

(1974).




                                          3
   III.   Discussion

      The Fourth Amendment “generally prohibits the warrantless entry of a

person’s home, whether to make an arrest or to search for specific objects.” United

States v. Azua-Rinconada, 914 F.3d 319, 324 (4th Cir. 2019) (citing Illinois v.

Rodriguez, 497 U.S. 177, 181 (1990). Consent to search is an exception to the warrant

requirement. United States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996). Consent

is valid if it is (1) knowing and voluntary, and (2) given by someone with the authority

to consent. Id. Consent to search may be given by a third-party who has “common

authority over or other sufficient relationship to” the effects or place to be searched.

United States v. Buckner, 473 F.3d 551, 554 (4th Cir. 2007) (citing Matlock, 415 U.S.

at 171). As a co-tenant of the residence, it is undisputed that Ms. Harris had authority

to consent to a search of the property. It is also evident by the video recordings and

her own testimony that she gave consent to search. The only issue presented to the

court is whether her consent was knowing and voluntary.

      Determining whether consent to search was voluntary—as opposed to a

product of duress or coercion—is a fact-based inquiry, evaluated under the totality of

the circumstances. Id.; see also Azua-Rinconada, 914 F.3d at 325. In Lattimore, the

Fourth Circuit provided several factors to consider in viewing the totality of the

circumstances. Lattimore, 87 F.3d at 650. Those factors include characteristics of the

accused, such as “age, maturity, education, intelligence, and experience,” as well as

the conditions under which the consent to search was given such as, “the officer’s




                                           4
conduct; the number of officers present; and the duration, location, and time of the

encounter.” Id.

      Whether the person understood that she or he had the right to refuse to consent

to the search is a “highly relevant factor.” United States v. Gomez-Zunun, 751 F.

App’x 374, 377 (4th Cir. 2018). But “this factor is not ‘a necessary prerequisite to

demonstrating a ‘voluntary’ consent.’” Lattimore, 87 F.3d at 650 (citing Schneckloth

v. Bustamonte, 412 U.S. 218, 231 (1973)).

      After considering the video evidence of Ms. Harris’s interactions with the police

and the testimony at the pretrial motions hearing, I find that Ms. Harris’s consent

for police to search her residence was knowing and voluntary.

      There is no indication that the personal characteristics of Ms. Harris would

prevent her from providing knowing and voluntary consent. She is a fully competent

adult. There is no evidence that would call into question her education, maturity, or

intelligence. Therefore, I will focus on the conditions under which Ms. Harris gave

consent in determining whether it was voluntary.

      On the video recordings, I observed a competent fully aware adult, displaying

no outward signs of anxiety, give permission without reservation to police to search

her home. The test for whether consent is voluntary is not objective. Instead, the

question of voluntariness turns on the mental state of the person giving consent. Ms.

Harris’s state of mind was evidenced, in part, by the fact that she called the police to

request that they execute the arrest warrant. She gave them a key to her home so

that they could enter to execute the arrest warrant. Although her invitation into her



                                            5
home extends consent only to executing the arrest warrant and does not sanction a

search, this action provides context. The interactions between Ms. Harris and law

enforcement were cooperative from their initial meeting onward.

      There are inconsistencies between Ms. Harris’s testimony at the suppression

hearing, at the grand jury proceeding, and her demeanor in the video recordings of

her interactions with police. Her behavior and statements in the video recordings do

not comport with those of a person being coerced, intimated, or pressured into giving

consent to search. On the video recording, she repeatedly gave consent, responding

casually to the officers’ request to search: “Yeah. I just said yeah,” “do your thing,

yeah.” At the grand jury, Ms. Harris testified that the Charleston Police Department

did not threaten or coerce her to give consent to search her home. She then testified

at the suppression hearing, however, that she felt pressured by the large number

(eight to ten) of male officers in her home. She further testified that she felt as though

she could not say no to the officers’ requests. These statements conflict with her

testimony at the grand jury and her very apparent calm and cooperative attitude that

I observed in the video recording.

      Defendant invites this court to consider United States v. Frank Boatrite, 165

F. Supp. 3d. 484 (N.D.W.V. 2016). While of course not binding on this court, I also

find that the facts of that case are distinguishable from those presented here. The

case in Boatrite involved similar circumstances of a defendant’s girlfriend giving

consent for police to search the residence that she jointly occupied with the defendant.

Id. at 486. The court in that case found that the girlfriend’s consent was not voluntary.


                                            6
Id. at 491. But in that case, the girlfriend told the officers she was “uncomfortable

giving consent.” Id. at 488. She then refused officers’ requests to search “multiple

times” and consented only after officers told her that “they would detain her outside

the trailer until they obtained and executed a search warrant.” Id. The facts of this

case are starkly different. Ms. Harris never told police she was uncomfortable with

them searching her home, to the contrary she gave them permission multiple times.

      At the hearing on Defendant’s Motion to Suppress, there was some discussion

of officers hinting that they would arrest Ms. Harris for harboring a fugitive or alert

Child Protective Services that there was a fugitive in the home with a child. These

suggestions, however, took place at the initial meeting between police and Ms. Harris

at her mother’s residence. The comments were not made in connection with asking

for consent to search. And judging from the testimony of Officer Casto and from the

video recording of the conversation, the comments did not imply a serious intention

to arrest Ms. Harris.

      The fact that officers began a search prior to Ms. Harris’s arrival to the

residence does trouble me. It is undisputed and one can plainly see from the video

recordings that officers were riffling through closed cabinets in the kitchen before Ms.

Harris gave consent. That part of the search was conducted without a warrant and

without consent. Although the items Defendant seeks to suppress were not seized

during that part of the search, the fact that the police had already started the search

when consent was given is relevant to the voluntariness of the consent. The officers

here did not demonstrate model police practices. Nevertheless, whether police acted



                                           7
ideally is not the issue. I conclude that the fact that police had already begun opening

cabinets does not poison the voluntariness of Ms. Harris’s consent. I largely draw this

conclusion based on Ms. Harris’s demeanor in the video recording and my

determinations about the credibility of her testimony.

   IV.    Conclusion

      Accordingly, the court DENIES Defendant’s Motion to Suppress. [ECF No. 21].

The court DIRECTS the Clerk to send a copy of this Order to Defendant and counsel,

the United States Attorney, the United States Probation Office, and the United

States Marshal.




                                        ENTER:        March 3, 2020




                                           8
